INGRAM, Justice.
James E. Reed sued John Light for damages, based on Light’s alleged assault and battery of Reed. The trial court, after a trial without a jury, found in favor of Light. Reed appealed.
Reed argues that he met his burden of proof as to the allegation in his complaint and that Light failed to carry his burden of proof as to “his asserted defense at trial.”
The trial court heard testimony presented ore tenus; therefore, the ore tenus presumption applies..
“A trial court’s judgment, when based upon findings of fact drawn from ore tenus evidence, is presumed correct and should be reversed
“ ‘only if the judgment is found to be plainly and palpably wrong, after a consideration of all of the evidence and after making all inferences that can logically be drawn from the evidence. The trial court’s judgment will be affirmed if there is credible evidence to support it.’”
Massey v. Disc Manufacturing, Inc., 601 So.2d 449, 453-54 (Ala.1992). The record contains credible evidence to support the trial court’s finding in favor of Light.
Therefore, based upon the ore tenus presumption, we affirm the judgment based on that finding.
AFFIRMED.
MADDOX, ALMON, ADAMS and STEAGALL, JJ., concur.